IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00264-CR
 
Erik Philipp,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the County Court
Navarro County, Texas
Trial Court No. 60211
 

MEMORANDUM  Opinion





 
            Erik Philipp was convicted of driving
while intoxicated.  He filed a notice of appeal.  He has now filed a Motion to
Dismiss Appeal requesting this Court to withdraw the notice of appeal and
dismiss the appeal.  Philipp personally signed the Motion to Dismiss.
            Accordingly, this appeal is
dismissed.  Tex. R. App. P.
42.2(a).
 
                                                                                    TOM
GRAY
                                                                                    Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed November 19, 2008
Do
not publish
[CR25]